Per Curiam.
. Defendants Camilo Lopez and Joseph J. Kondakor were tried in the Recorder’s Court of the City of Detroit before a jury. Defendant Lopez was convicted of assault with intent to rob, being- unarmed, CL 1948, §750.88 (Stat Ann 1962 Rev § 28.283). Defendant Kondakor was convicted of assault with intent to rob, being unarmed, CL 1948, § 750.88 (Stat Ann 1962 Rev § 28.283), and assault with intent to do great bodily harm less than murder, CL 1948, § 750.84 (Stat Ann 1962 Rev § 28.279). This' appeal is taken and error claimed because the trial judge (1) refused to allow defense counsel to cross-examine the people’s witness — an accomplice to the crime charged — as to whether the witness had been charged with any crime in connection with the case at bar, (2) allowed testimony of people’s witness — an accomplice to the crime charged —Over objection, that the reason he left town several months after the commission of the crime was out of fear for his safety.
We hold that the trial court erred on both issues.
Reversed and remanded.